Citation Nr: 1451750	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned at a June 2013 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling and post concussive headaches evaluated as 30 percent disabling; the Veteran has a combined 70 percent rating.

2.  The Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met.  38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The claim has been granted to the maximum extent possible, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).
A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.   

Service connection is currently in effect for PTSD evaluated as 50 percent disabling and post concussive headaches evaluated as 30 percent disabling.  The Veteran has a combined 70 percent rating and therefore meets the schedular criteria listed in 38 C.F.R. § 4.16(a).



A letter dated January 1994 from Dr. E.P. entitled Disability/Handicap Verification stated that it was her opinion that the Veteran was disabled to such an extent that he did not have the ability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which could be expected to last for a continuous period of not less than 12 months.  The letter stated that the disability began around June 1992.  The nature of the disability was described as "mentally ill, physically disabled."

In a letter dated February 2011, B.H., a psychiatric-mental health nurse practitioner of the Des Moines, Iowa VA Medical Center submitted a letter stating that the Veteran was under her care.  She noted that the Veteran was diagnosed with PTSD, depression, and history of traumatic brain injury.  She also stated that a recent neuropsychological screen confirmed that the Veteran had significant memory deficits as well as problems with attention, concentration and visuospatial abilities.  It was the opinion of Dr. B.H. that the symptoms the Veteran suffered with his PTSD and depression, combined with his memory problems would deem him unemployable.  

In his May 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that his disabilities, to include PTSD and depression, began affecting his full time employment in June 1992, but that he had last worked in May 2009, at which time he became too disabled to work.  He noted that the most he had ever earned in 1 year was $19,200 in 2009 in auto recycling counter sale.  Other jobs dating back to 2007 included factory work, fueling aircraft, acting as a security guard, and general security work. The Veteran asserted that he lost anywhere from 2 to 6 days work in the various positions, with his last position in over the counter sales, which he held from September 2008 to May 2009, accumulating in 5 to 6 days of lost time due to illness.  In a May 2011 addendum statement, the Veteran reported additional positions held between March 2005 and June 2007, to include a position as an IA Temporary at a Wine Power Company, where he lost 8-10 days, and as owner of a cab attached to Yellow Cab, where he lost 10-15 days of work due to unemployment.  The Veteran stated that he had held over 28 jobs in 8 years including part time jobs he did "on the side."

In response to the question of whether he left his last position due to his disability, the Veteran responded "yes and no," because he always felt anxious at work and worked in a hurried frenzy.  He also noted feeling that he was going to make others angry or make them dislike him.  He stated that he had problems with customers' orders, including writing down orders but forgetting to place the order, writing down order numbers incorrectly, or being "too busy to be polite."  He reported that he was fired for these reasons.

The Veteran reported completing 4 years of high school and receiving 2 years of education at the collegiate level.  Specific educational training included "Semi driving" from July to August 1985, computer repair from January to September 2002, and computer aid and design beginning in January 1990, though no completion date was supplied.

In August 2011, the Veteran underwent a VA examination with a psychologist for evaluation of the impact of his service-connected PTSD on his ability to maintain employment.  After review of the Veteran's medical records, the examiner determined that the Veteran's inability to maintain gainful employment is less likely as not caused by or a result of his service-connected PTSD.  The examiner concluded that there was sufficient clinical and historical evidence to conclude that mild to moderate interpersonal and social impairment was the result of the Veteran's traumatic experiences or his experienced fear as a result of his military experiences.  Further, the examiner stated that from a psychiatric perspective, there was not a condition of sufficient severity to render it impossible for him to follow substantially gainful occupation.

In August 2011, the Veteran underwent a VA examination to evaluate his post concussive headaches.  The Veteran reported that his usual occupation was mechanic, store manager, customer service, and building and repairing personal computers.  The Veteran reported that he was currently unemployed, though not retired.  The Veteran estimated his current unemployment began 2 to 5 years earlier, and stated he was laid off his from last job due to the economy and stated that no one would hire him because he was overqualified and too old. 

The examiner noted that the effect of the headaches on the Veteran's usual occupation and resulting work problems included increased absenteeism.  Effects on occupational activities included decreased concentration, difficulty following instructions, decreased mobility, problems with lifting and carrying, and weakness or fatigue.  Regarding effects of the problem on usual daily activities, the Veteran stated that during a "spell" he could not really attend to anything much, but could do self-care activities of daily living without assistance.  The examiner also noted that the Veteran was no longer experiencing pain with his migraines, which was prevented by the VPA treatment; however, the migraine-associated symptoms were severe and frequent enough to significantly impair attendance at school or a job.

A separate August 2011 VA examination was ordered to determine the impact of the Veteran's service-connected post concussive headaches on his ability to maintain employment.  The examiner noted that the Veteran was able to work previously with similar severe migraine episodes or spells in spite of having severe headache pain at the time, pain which the Veteran stated he no longer had because of this Depakote treatment, and that, according to the Veteran, was now improved in that he no longer had headache pain.  Thus, the examiner determined it was not likely that the Veteran was unable to work with his present degree of migraine symptoms.  The examiner also noted that a very thorough neuropsychological evaluation in 2010 at the VA indicated that the Veteran tended to somaticize and make his conditions appear worse than they were, and that, moreover, the Veteran did at the time present his cognitive state as being too impaired to track the passage of time, leaving the examiner to guess how often the Veteran actually suffered migraines.  Conversely, the examiner noted, the migraine symptoms described by the Veteran were neurologically typical of severe, neurologic migraine, and were somewhat frighteningly similar to those present in some patients with seizure disorders or even TIAs.  Given the Veteran's history of severe brain injury at age 10, the examiner concluded it would be a reasonable speculation that the recurrent migraine symptoms would reinforce the Veteran's self-image of being brain damaged and therefore defective and inadequate to match his somewhat "macho" presentation.  In sum, the examiner stated that he could only speculate as to the true severity and frequency of the Veteran's posttraumatic migraines, stating there were too many variables that he could not confirm, and too many conflicts in the Veteran's presentation.  The examiner also noted that the Veteran's reason for being unemployed initially was that he was laid off for economic reasons, and not absences due to migraines, but that the Veteran now told the psychologist and reiterated to the examiner that he could not work because people would not hire him due to his being overqualified or 50 years old.

The examiner determined that the Veteran was not unable to obtain or pursue substantially gainful employment as a result of his service-connected post-concussive migraine.  In support of this conclusion, the examiner again noted the Veteran's previous ability to work with severe migraines, and also noted that given the Veteran's insecurities about his abilities including the ability to work, and considering his uncertain neuropsychological state as of his 2010 VA evaluation, it was the examiner's opinion that it would be most appropriate for the VA to extend to the Veteran a sheltered work program in which work habits and attitudes were addressed, and resume/interview training was provided.  Though the examiner stated that he did not accept that the Veteran's service-connected conditions prevented him from obtaining employment, the Veteran could benefit greatly from appropriate help.

A letter from the Social Security Administration (SSA) dated August 2011 stated that based on a review of the Veteran's health problems he did not qualify for benefits because he was not disabled based on SSA rules.

In August 2012, C.T., a VA vocational rehabilitation and employment counselor, submitted a rehabilitation closure statement, asserting that the Veteran was significantly impaired in his ability to participate in a program and achieve rehabilitation.  C.T. added that the Veteran presented with numerous disabilities that interfere with employment, primarily the residual effects of his brain injury compounded with his PTSD, which would require significant cognitive and emotional re-training in order for the Veteran to persist and endure in an employment situation.  C.T. went on to state that the Veteran has numerous physical disabilities precluding blue-collar labor field of employment and a lack of formalized training leading to a certification or degree.

An accompanying vocational assessment states that given the Veteran's service-connected PTSD, jobs that require substantial interpersonal communication as a core part of the job could aggravate existing psychiatric or psychological disabilities.  The assessment also states that due to the Veteran's service-connected migraines, jobs that work around continuous noise or loud machinery could serve to aggravate the Veteran's hearing condition and jobs that require close visual acuity or sustained visual tasks could serve to aggravate the Veteran's eye condition or affect job performance of these tasks.  The assessment also states that the Veteran presented with difficulties with residuals of a brain injury that results in loss of short term memory, organization and emotional regulation.  The Veteran also had residual injuries from his bike accident in his ankles, knees, shoulder and left elbow, as well as residual injuries from a fall at work that injured his back, all of which stand as further challenges he will face in overcoming vocational impairments.

In conclusion, the assessment found the Veteran's service-connected disabilities clearly contribute in an identifiable, measurable, observable manner to the Veteran's overall vocational impairments in that job duties that require exposure to sights and sounds can trigger migraines and the Veteran also had PTSD which exhibits itself as difficulty with emotional regulation so employment in an environment that includes repeated social interaction would diminish the Veteran's capability to successfully perform these job duties, further exacerbating his vocational circumstances and likely leading towards a long-term vocation complications that the Veteran may never be able to overcome.

The assessment noted that the Veteran was currently unemployed, stating that the Veteran had not overcome the impairment to his employability and faced a number of factors contributing to his present vocational difficulties with facets of these challenges beyond his control, thus impacting his status of unemployment to include lack of qualification for suitable employment, as he only possesses a GED and college credits to compete for suitable work and he has difficulties managing personal health issues such as his migraines.  The assessment then concluded that the Veteran had an employment handicap, stating that the Veteran would require an extraordinary amount of cognitive training to complete a formalized post-secondary education as his history was indicative of poor memory recall, slow processing speed and a lack of organized skills as a result of his brain injury.  Further, the Veteran had a history of blue collar labor positions which he was no longer able to perform as a result of his physical disability.  Thus the report concluded that compelling evidence exists to support a determination that achievement of a vocational goal was not feasible at that time, and the Veteran was not capable of achieving suitable employment within a reasonable time frame.

In a September 2011 statement, the Veteran asserted that he would not have his former employers fill out any VA forms regarding the circumstances of his employment and reasons for separation from employment, citing limited resources and the need to drive over 300 miles one way to have someone fill out the form.  He then noted that, regardless, he knew "exactly what would be said," stating that he had become bored with the position, combative with other employees, would anger customers and was frequently absent due to illnesses or medical appointments.  He also stated that he was easily distracted, and would lose his place and then have to take time to regain himself.  He further reported that none of his previous employers would make any reasonable accommodations for him.  He stated that in all positions except one, he left before he was fired.  For the one position he did not quit, the Veteran stated his employer told him that he was being laid off for economic reasons, but the employer then told "IWD" that the Veteran had ordered the wrong parts, pissing off customers, was not getting his work done in a timely manner, was tardy a lot, or sometimes did not come into work at all.  The Veteran also stated that his age played a big part in job searches, stating that most employers felt he was over qualified or that he would not stay long enough to be an asset.  He stated that he had not searched for jobs since his unemployment ran out, and the openings he saw either required more training, or required him to "undersell" himself, which led to him getting bored and belittling the boss.  He also felt that getting more training was difficult because he did not accept change well and had learning difficulties.

The Veteran's wife, K.J., also submitted a statement in September 2011 asserting that she had to go with the Veteran to doctor's appointments because he needed help with the 2 hour drive.  She stated the Veteran often became anxious while driving, and had attention problems.

In December 2011, the Veteran submitted a letter stating that he was told by a medical examiner from the VA Medical Center (VAMC) in Iowa City that he was not unemployable, but that he could maybe work for himself since he was unable to do timelines and deadlines, and got too anxious and made mistakes when hurried.

In June 2013, the Veteran participated in a Board hearing.  The Veteran testified that his PTSD caused him to have many "triggers" that made him jumpy, very vigilant as to anything moving around him, caused him to have flashbacks, and lose his train of thought.  He noted difficulties working with others, stating that he often disagreed with supervisors and would become snide because he felt he was smarter than his boss.  The Veteran's wife added that she had to repeatedly ask the Veteran to do any chore outside of his normal routine in order for him to get it done.  She also noted that the Veteran easily fell asleep, and that she did not trust him not to fall asleep at the wheel.  The Veteran testified that he experienced panic attacks on a daily basis and was suspicious of people in cars outside his house.

Regarding his difficulties working with others, the Veteran reported one instance in which he pushed a co-worker up against a wall with his hand around his throat because the Veteran felt the co-worker was being verbally abusive to another employee.  He also noted that he was often reprimanded at work and was told "you shouldn't talk like that" and "you ought to calm down."  The Veteran stated that his response was "screw you."  The Veteran stated that since leaving the military in 1983 he had held over 28 jobs, but was currently unemployed and had not worked in the last 2 years.  He reported being fired and laid off, and quitting jobs, noting that life was short and he did not have time "to put up with crap from anybody."  He also stated that 2 to 3 times a week he experienced a debilitating migraine where he felt dizzy, nauseated and light sensitive, and would have to lie down.

The Board finds the preponderance of the evidence weighs in favor of entitlement to a TDIU.  The Board notes there is no evidence from any of the Veteran's former employers regarding the circumstances of the Veteran's separation from employment.  Further, the August 2011 VA examiner determined that the Veteran's PTSD would not prevent him from maintaining employment, and a separate August 2011 VA examiner determined that the impact of the post concussive headaches would not likely render the Veteran unemployable.  However, the January 1994 letter from Dr. E.P stating that the Veteran was unable to engage in any substantial gainful activity was followed by the February 2011 letter from B.H. again indicating the Veteran's PTSD, depression and history of traumatic brain injury deemed him unemployable.  These opinions were bolstered by the August 2012 VA rehabilitation closure statement and assessment from C.T., that took into account the limitations caused by the Veteran's service-connected disabilities and concluded that the Veteran was significantly impaired in his ability to participate in a program and achieve rehabilitation, stating that achievement of a vocational goal was not feasible at that time, and the Veteran was not capable of achieving suitable employment within a reasonable time frame.  The Veteran has provided evidence that he has struggled to maintain a job, holding over 28 jobs since his separation from service in 1983 and has been unemployed for over 2 years.  He explained his difficulties with concentration and work relationships, noting that he felt he was more intelligent and experienced than his supervisors and would adopt a snide attitude.  

The Board resolves all doubt in the Veteran's favor and finds that the Veteran is unable to secure and maintain gainful employment.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in 'relative equipoise, the law dictates that the Veteran prevails.'  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted.



ORDER

Entitlement to a TDIU is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


